DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 06/06/22 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, item “1” under “Non-Patent Literature Documents” is not in English.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Buchalter (US 2006/0127457).
Regarding claim 1, Buchalter teaches a powder coating composition (paragraph [0049]) comprising a bismuth-containing antibacterial, i.e. antimicrobial agent including bismuth aluminate in an amount of about 0.001% to about 5% by weight (paragraphs [0045] and [0047]) which encompasses the claimed range of about 0.1 wt% to about 5.0 wt% and epoxysuccinic acid polymer (paragraph [0052]), i.e. at least one thermoset polymer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.
Given that Buchalter meets the amount as presently claimed, it is clear there is an effective amount. Further, given that Buchalter teaches powder coating composition comprising materials and structure identical to that presently claimed, the powder coating composition when applied and cured onto at least a portion of an article would intrinsically demonstrate reduction in growth of microbes as presently claimed, absent evidence to the contrary.
Regarding claim 6, Buchalter teaches wherein the powder coating composition comprises at least one thermoplastic polymer (paragraph [0055]).
Regarding claim 7, Buchalter teaches wherein the powder coating composition further comprises one or more pigments, dispersing agents, additives, fillers, carriers or combinations thereof (paragraph [0050]).
Regarding claim 8, Buchalter teaches wherein the powder coating composition comprises at least one thermoset polymer and at least one thermoplastic polymer selected from the group consisting of an epoxy and acrylic (paragraph [0052]).
Regarding claim 10, Buchalter teaches wherein the bismuth aluminate is present in an amount of about 0.01% to about 3% by weight (paragraph [0047]) which encompasses the claimed range of 0.1 to 0.5 wt%. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.

	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Buchalter (US 2006/0127457) in view of Heppert et al. (US 2014/0100152).
Buchalter is relied upon as disclosed above.
Regarding claim 11, Buchalter fails to disclose wherein the powder coating composition is cured.
However, Heppert et al. teaches a powder coating composition comprising disintegrants including crosslinked polymers such as cross-linked polyvinylpyrrolidone (paragraph [0043]).
Both Buchalther and Heppert et al. are drawn to powdered detergent compositions containing polyvinylpyrrolidone. It would have been obvious to one of ordinary skill in the art to include crosslinked polymers in the powder coating composition of Buchalter et al. in order to impart the desired solubility profile (Heppert et al., paragraph [0042]).
Regarding how the powder coating composition is cured, i.e. by the application of actinic radiation or thermal radiation, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Buchalter meets the requirements of the claimed powder coating composition, Buchalter clearly meets the requirements of present claims.
Response to Arguments
Applicant's arguments filed 07/07/22 have been fully considered but they are not persuasive. 
Applicant argues that neither Buchalter nor Heppert teach or suggest a powder coating composition containing about 0.1 wt% to about 5.0 wt% of bismuth aluminate. Buchalter is directed at fabrics impregnated with antimicrobial compounds and nowhere in paragraph [0049] is a powder coating with at least one thermoset polymer taught or suggested.
However, the thermoset polymer is in the detergent (paragraphs [0050] and [0052]) which is in powder form as stated in paragraph [0049]. Therefore, Buchalter teaches a powder coating with thermoset polymer as claimed.
Applicant argues that ¶ [0055] provides a list of "anti-resoiling agents" that can be added to the detergent described in paragraph [0049]. Again, nowhere in this paragraph is a teaching or suggestion of a thermoset powder coating. Rather ¶ [0055] provides a listing of common laundry detergent additives.
However, the fact remains that Buchalter teaches thermoset polymer is in the detergent which is in powder form, i.e. a thermoset powder coating.
Applicant argues that there is no evidence to support that Buchalter's anti- bacterial agent would be considered by a person of ordinary skill in the art for use in a powder coating generally, let alone the claimed powder coating composition.
However, the fact remains Buchalter explicitly teaches that the antibacterial agent is in detergent which may be in powder form.
Applicant argues that Heppert fails to provide a teaching or suggestion of a thermoset powder coating as claimed in independent claim 1.
However, note that while Heppert does not disclose all the features of the present claimed invention, Heppert is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely to cure the composition, and in combination with the primary reference, discloses the presently claimed invention.
Applicant argues that the Office has failed to explain, absent hindsight, why one of ordinary skill in the art would be led to combine the disintegrant taught by Heppert with the bismuth aluminate disclosed in Buchalter. Applicants respectfully submit Heppert is completely silent as to microbial or fungal growth.
However, “obviousness under 103 is not negated because the motivation to arrive at the claimed invention as disclosed by the prior art does not agree with appellant’s motivation”, In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 1990), In re Tomlinson, 150 USPQ 623 (CCPA 1966). Heppert explicitly discloses motivation to combine, namely to impart the desired solubility profile.
Applicant argues that the Office has not shown that a person of ordinary skill in the art would have known that Buchalter's anti-microbial bismuth compound could be used for the same or similar applications at issue in the pending claims.
However, the present claims do not require specific applications. Rather, the claims are only broadly drawn to a powder coating composition. Given that both Buchalter and Heppert are drawn to powdered detergent compositions, there would be a reasonable expectation of success when combining the references. Further, given the composition is identical to that presently claimed, the composition would be able to perform the same application or intended use.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787